Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Brien, J.), rendered June 8, 1988, convicting her of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that she was denied the effective assistance of counsel by her attorney’s failure to adequately explain the consequences of rejecting a plea offer. However, since the issue of ineffective assistance of counsel is based on matters dehors the record, it should have been raised in a posttrial application brought pursuant to CPL 440.10 (see, *692People v Brown, 45 NY2d 852, 853, 854; People v Camacho, 154 AD2d 611; People v Hamlin, 153 AD2d 644, 645).
The defendant’s other contentions are either without merit or not preserved for appellate review, and we decline to review them in the exercise of our interest of justice jurisdiction. Bracken, J. P., Kooper, Miller and Ritter, JJ., concur.